Citation Nr: 1423344	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-20 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is causally related to noise exposure during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends he has tinnitus that is the result of acoustic trauma from being near artillery fire without proper hearing protection during active military service. 

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary 1930 (32nd ed. 2012).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999).  Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition is present, such as tinnitus, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau, 492 F.3d at 1377.  The Veteran is competent to report that he has experienced ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The record shows that the Veteran served in Vietnam as a U.S. Navy hospital corpsman.  His DD-214 shows that he had one year of foreign and/or sea service.  He received the Republic of Vietnam Campaign Medal, Vietnam Service Medal and Presidential Unit Citation.  Further, a June 1968 service treatment record shows that he was treated for complaints of diarrhea at Naval Support Activity, Da Nang, Vietnam.  

In July 2010, he filed a claim seeking service connection for bilateral hearing loss and tinnitus.  He stated being attached to the First Battalion, 26th Marines and that one morning in January 1968 while stationed in Khe Sahn, his platoon came under enemy artillery, rocket and mortar fire.  The attack destroyed an ammo dump near his platoon location, knocked him to the ground and caused a concussion.  The Veteran states that he has experienced symptoms of tinnitus since service and stated his belief that the symptoms are related to this in-service event, as well as regular exposure to artillery fire while in Vietnam.  The Board finds the Veteran's statements to be credible and his assertions regarding noise exposure during service to be consistent with the circumstances of his service. 

Post-service, the Veteran worked as a department store manager, a tire builder, a mass unit splicer in a tire factory, and a travel agent.  

In December 2010, the Veteran underwent a VA audiological examination and was diagnosed with bilateral sensorineural hearing loss.  Despite the Veteran's statements concerning symptoms of tinnitus and its onset, the examiner opined that the tinnitus the Veteran reports is not due to acoustic trauma in the service because his hearing was normal on exit and did not meet the criteria for service connection upon separation.  The examiner conceded that the Veteran was involved in combat and experienced in-service noise exposure, but stated that he could not rule out contributions from post-service noise exposure.  Further, the examiner stated he was unable to correlate the onset of tinnitus to a particular event during his tour of duty, and the Veteran's service treatment records showed no evidence of tinnitus.

The record also contains an August 2011 letter from the Veteran's private audiologist, in which she concludes that it is more likely than not that the Veteran's tinnitus is related to his military noise exposure and may have worsened as a civilian.  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence "is in relative equipoise," the law dictates that the Veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

After review of the evidence, the Board finds that service connection is warranted for tinnitus based on the competent and credible evidence that tinnitus began during service and has existed since.  The Board acknowledges that the record includes a negative nexus opinion from a VA examiner, which was based, in part, on the fact that there were no documented complaints of tinnitus in the Veteran's STRs.  However, the Veteran as a layperson is competent to report the symptoms of tinnitus which he has experienced since service.  As the Board finds the Veteran's assertions in this regard credible, service connection for tinnitus is warranted.

With regard to the tinnitus issue, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in August 2010, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board believes additional medical development is necessary regarding the remaining claim of service connection for hearing loss.  Although there is a negative December 2010 VA opinion regarding a nexus to service, the opinion appears to be based solely on the fact that the Veteran exhibited normal hearing upon separation from service.

If hearing loss is not shown in service or at separation from service, service connection can still be established if medical evidence shows that it is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The December 2010 VA examiner did not address the connection between a normal hearing loss evaluation at discharge and the conclusion that the current hearing loss was unrelated to service.  In other words, the medical examiner failed to explain why the delayed onset of hearing loss rendered a causal connection unlikely, particularly in light of the Veteran's reports of experiencing noise exposure in service.

The record also contains a positive nexus opinion regarding the Veteran's hearing loss and his in-service noise exposure.  However, the August 2011 letter from the Veteran's private audiologist does not provide a sufficient rationale and appears to take the Veteran's reports of in-service noise exposure at face value.  The letter also does not indicate whether and to what extent the private examiner had access to any evidence in the Veteran's claims file.

A new VA opinion should be obtained to address whether or not the Veteran's hearing loss was caused by in-service noise exposure.  Detailed examination findings, including a rationale for all opinions reached, should be provided.  38 C.F.R. § 3.159(c)(4) . 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the current nature and likely etiology of his bilateral hearing loss.  The claims file, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  Any indicated evaluations, studies, and tests should be conducted.   

Based on the examination and review of the record, the examiner is requested to answer the following question:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hearing loss is causally related to noise exposure during active duty service?

The VA examiner is requested to provide a thorough rationale for any opinion provided.  In doing so, the examiner should address the Veteran's reports of in-service noise exposure and complaints of hearing loss in both ears since service.  For purposes of the opinion, the examiner is advised that the lack of evidence of hearing loss in service does not legally preclude a finding that later hearing loss is nevertheless causally related to noise exposure during service.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then re-adjudicate the Veteran's hearing loss claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


